PER CURIAM.
Roy Kwaczala filed a petition for a writ of mandamus seeking to have this court issue an order directing the district court to act on his petition for writ of error coram nobis. He requested leave to proceed in forma pauperis with regard to his mandamus petition. A review of the district court docket reveals that the district court recently denied Kwaczala’s petition for writ of error coram nobis. See Kwac*132zala v. United States, No. CR-93-142 (W.D.N.C. Mar. 6, 2001). Accordingly, although. we grant Kwaczala’s motion for leave to proceed in forma pauperis, we dismiss the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.